SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

216
CA 14-01160
PRESENT: CENTRA, J.P., CARNI, SCONIERS, AND DEJOSEPH, JJ.


JEFFREY MALKAN, CLAIMANT-APPELLANT,

                      V                                            ORDER

STATE OF NEW YORK (STATE UNIVERSITY OF NEW YORK
AT BUFFALO), DEFENDANT-RESPONDENT.
(CLAIM NOS. 116355 AND 117676.)


RICHARD E. CASAGRANDE, LATHAM (MARILYN RASKIN-ORTIZ OF COUNSEL), FOR
CLAIMANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JULIE M. SHERIDAN OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Jeremiah J.
Moriarty, III, J.), entered September 6, 2013. The order granted the
motions of defendant for summary judgment and dismissed the claims.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:    February 13, 2015                     Frances E. Cafarell
                                                  Clerk of the Court